Statements by the President
To begin with, I have several comments and items of information. As you know, Europe has, once again, been struck by a flood disaster. This time, a flood in Romania has already taken the lives of at least 25 people, and thousands of people have been forced to abandon their homes. Four European Union countries have already declared help for Romania in fighting the flood. Floods have also hit the Asturias in northern Spain, causing huge material losses there. In addition, there are reports of unusually heavy rainfall from several other European countries. We are also being told that these record atmospheric phenomena are related to climate change.
Secondly, I would like to draw your attention to the Bahá'i religious community in Iran. Last week, 50 homes belonging to members of this community were demolished. There is also a trial under way against 7 Bahá'is in Iran. We want Iran to comply in full with international standards. In its resolutions and declarations, the European Parliament has repeatedly called for the rights of religious minorities to be respected in Iran. We have also repeatedly condemned use of the death penalty, particularly for minors. We are profoundly disturbed by information which is reaching us that in Iran, which has signed the Convention on the Rights of the Child, there are still people awaiting execution who were minors at the time when they committed the crime of which they are accused.
Thirdly, 13 July is the 10th anniversary of the death of Jan Karski. In 1942, Jan Karski brought the supreme Allied authorities the first report of the extermination of the Jews in occupied Europe. He obtained information by getting inside the ghetto and one of the extermination camps. His was the first report of its kind during the war. After the war, Karski did not return to Europe. As a university professor in the USA, he spoke very favourably of European integration and promoted it on the American continent.